In re Brown, Joe Nathan; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “H”, No. 274-354.
The relator represents that the district court has failed to act timely on an application for post conviction relief he has filed on or about September 23, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s application which is herewith transferred to the district court.